                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

NICE GLASS, LLC,                                )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )   Case No. 4:18-CV-01835-NCC
                                                )
COLL FINANCIAL HOLDINGS, LLC,                   )
d/b/a C2 Fibers, LLC,                           )
RENEE COLL, and BRIAN COLL,                     )
                                                )
                                                )
              Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ Motion to Dismiss Plaintiff’s Complaint

and for Judgment on the Pleadings (Doc. 9).1 This case was removed to this Court on October

26, 2018 (Doc. 1). On November 2, 2018, Defendants filed this Motion to Dismiss. On

November 9, 2019, Plaintiff responded by filing a First Amended Complaint (Doc. 12) and

Memorandum in Opposition to the Motion to Dismiss (Doc. 11).

       Because Plaintiff filed its First Amended Complaint within twenty-one days of the filing

of Defendants’ Rule 12 motion, it had the right to amend once as a matter of course. See Fed. R.

Civ. P. 15(a)(1)(B). The First Amended Complaint supersedes the original complaint and

renders it without legal effect. See Thomas v. United Steelworkers Local 1938, 743 F.3d 1134,

1140 (8th Cir. 2014). As a result, pending motions pertaining to the original complaint should be

denied as moot, without prejudice to the filing of motions concerning the amended complaint.

See Pure Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th Cir. 2002); see also



1
  The parties have consented to the jurisdiction of the undersigned United States Magistrate
Judge pursuant to 28 U.S.C. 636(c)(1) (Doc. 14).
Phoenix Entm’t Partners, LLC v. Ryco Enters., LLC, 306 F. Supp. 3d 1121, 1123 n.1 (E.D. Mo.

2018) (denying motion to dismiss the initial complaint as moot).

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss Plaintiff’s Complaint

and for Judgment on the Pleadings (Doc. 9) is DENIED, as moot, without prejudice.

       IT IS FINALLY ORDERED that, pursuant to Fed. R. Civ. P. 15(a)(3), Defendants shall

have fourteen (14) days from the date of Plaintiff’s filing of its First Amended Complaint to

respond to the First Amended Complaint.

       Dated this 14th day of November, 2018.

                                                        /s/ Noelle C. Collins
                                                     NOELLE C. COLLINS
                                                     UNITED STATES MAGISTRATE JUDGE




                                               -2-
